—Judgment, Supreme Court, Bronx County (Luis Gonzalez, J.), entered November 9, 1994, which awarded respondent Garber legal fees in the amount of $49,000, plus interest, unanimously modified, on the law, without costs, to reduce the award to $24,500, plus interest.
Having properly found that the award of legal fees to respondent Garber, who provided partial representation to the plaintiff in the underlying action, should be made on a quantum meruit basis, it was error to compute the amount of the award by reference to a percentage of the contingent fee awarded to appellant. The essentially uncontested evidence before the Judicial Hearing Officer that respondent had *607expended 70 hours on the matter, computed at, a rate of $350 per hour, supports an award to respondent of $24,500.
Concur— Sullivan, J. P., Ellerin, Rubin and Tom, JJ.